FULMER, Judge.
Scotty Williams appeals his convictions for burglary with a firearm, aggravated assault with a firearm, and robbery with a firearm. We reverse and remand for a new trial because the trial court failed to conduct an adequate Nelson1 inquiry.
On the morning that jury selection was to begin, court-appointed counsel for Williams informed the court that Williams wanted to discharge counsel and ask the court for time to hire a private lawyer. Without making any inquiry as to the basis for the request, the trial court denied it, stating that Williams’ request was an ill-timed attempt to delay the case.
Because the trial court failed to ascertain a basis for Williams’ request to change attorneys, the denial of that request was an abuse of its discretion. See Rios v. State, 696 So.2d 469 (Fla. 2d DCA 1997) (reversing based on Nelson where the appellant was not given the opportunity to *63express a complaint about his counsel’s performance); see also Reid v. State, 826 So.2d 414, 415 (Fla. 2d DCA 2002) (“Reid was never given any opportunity to explain why he believed his counsel was not competently representing him.”). Our disposition on this issue renders moot the other issues raised by Williams on appeal.
Reversed and remanded for a new trial.
ALTENBERND, C.J., and WALLACE, J., Concur.

. Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973).